Exhibit 10.1
December 31, 2008
Stephen Hamilton
Vice-President – Finance
Lighting Science Group Corporation
2100 McKinney Avenue, Suite 1555
Dallas, TX 75201
Re: Satisfaction of our outstanding invoices
Dear Mr. Hamilton:
This letter sets forth our understanding of the terms upon which Lighting
Science Group Corporation (“LSG”) has agreed to satisfy payment of our
outstanding invoices in the amount of $2,799,665.18 (the “Amount Due”) for
services rendered to LSG during August–December, 2008, pursuant to the invoices
itemized in Exhibit A attached hereto.
You have advised us that LSG has through action of its board of directors
authorized creation of a series C preferred stock (the “Preferred Stock”) having
the rights and preferences set forth in Exhibit B attached hereto, and a warrant
to purchase shares of common stock of LSG (the “Warrant”) in the form set forth
in Exhibit C attached hereto. The Preferred Stock and Warrant will be issued
today and we will be the record holder of the Preferred Stock and Warrant
effective today. On or about January 5, 2009 LSG will deliver to our firm a
stock certificate representing 219,582 shares of the Preferred Stock (the
“Preferred Shares”) and the Warrant. You will cause Haynes and Boone, LLP,
counsel for LSG, to deliver to our firm at the time of the issuance of the
Preferred Shares and Warrant its opinion (subject to customary qualifications
and assumptions), addressed to our Firm and dated the date hereof, that LSG is
validly existing as a Delaware corporation, the Preferred Shares have been duly
authorized and issued, and are fully paid and non-assessable, and the Warrant
has been duly authorized.
LSG confirms that (1) it will not register the Preferred Stock under section 12
of the Securities Exchange Act of 1934, and (2) it has received independent
counsel with respect to the transaction contemplated by this letter. We confirm
that we are acquiring the Preferred Stock and Warrant for our own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution of the Preferred Stock or Warrant (including the
shares of Common stock underlying the Warrant), except pursuant to sales
registered or exempted under the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



Stephen Hamilton, Vice-President – Finance
December 31, 2008
Page Two
Please sign in the place set forth below a copy of this letter, and it will then
become an agreement between us on the terms set forth above. Signatures may be
on separate counterparts.
Sincerely,
/s/ Peter J. Pfister
Peter J. Pfister
For Morrison & Foerster LLP
Accepted and agreed to this 31st day of December, 2008
Lighting Science Group Corporation

         
By:
Name:
  /s/ Stephen Hamilton
 
Stephen Hamilton    
Title:
  Vice-President – Finance    

 